DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aker et al. [US 20030102845].
Regarding claim 1, Aker discloses a power control system (figure 18), comprising: AC power mains (AC 3PH INPUT); an input bridge rectifier (3 PHASE RECTIFIER) connected to AC power mains; a buck regulator circuit (IGBT, D, INDUCTOR, figure 17: component 106) connected to the DC output of the input bridge rectifier, the output of the buck regulator circuit providing a DC power output bus (positive and negative output terminals, it’s noted the examiner interprets the recitation “DC power bus” as any means for transmitting or receiving DC format power); a current sensor (output current sensor) connected to the output of the buck regulator circuit,  one or more capacitors(CAP) connected across the DC power output bus and receiving current from the buck regulator circuit; wherein the buck regulator circuit is controlled to limit peak output current thereof (paragraph [0205], [0209]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Okita et al. [US 20100148714]. 

Regarding claim 2, Aker disclose the power control system (figure 18), But Aker does not explicitly disclose about the control system further comprising an electric motor with one or more amplifiers connected to the DC power output bus and connected to the electric motor.
However, using electric motor with amplifier is well known concept in the art. For example, the Okita discloses an amplifier (fig 2; component 14) and electric motor (fig 2; component 1) connected with the output of the control system. 
It would have been obvious to a person having ordinary skill in the art, at the time the claimed invention was filed, to use the teaching of Okita one can connect the amplifier and the electric motor on the output of the power control system of Aker to derive the electric motor  in more controlled way. Aker teaching of control system provide a substantially constant DC voltage output charging power (paragraph [0041]). The output charging power from Aker can derive any motor. The amplifier is use to control the output signals which are applied to electric motor. An electric motor connected to output of an amplifier can be driven by Aker power control system. 
Regarding claim 9, Aker discloses a motor drive system (fig 18) comprising: AC power mains (AC 3PH INPUT); an input bridge rectifier (3 PHASE RECTIFIER) connected to AC power mains; a buck regulator circuit (IGBT, D, INDUCTOR, figure 17: component 106) connected to the DC output of the input bridge rectifier, the output of the buck regulator circuit providing a DC power output bus (positive and negative output terminals, it’s noted the examiner interprets the recitation “DC power bus” as any means for transmitting or receiving DC format power); a current sensor (output current sensor) connected to the output of the buck regulator circuit,  one or more capacitors(CAP) connected across the DC power output bus and receiving current from the buck regulator circuit; wherein the buck regulator circuit is controlled to limit peak output current thereof (paragraph [0205], [0209]). Aker is silent about an electric motor and one or more amplifier on the output of the circuit.
However, using electric motor with amplifier is well known concept in the art. For example, the Okita discloses an amplifier (fig 2; component 14) and electric motor (fig 2; component 1) connected with the output of the control system.
It would have been obvious to a person having ordinary skill in the art, at the time the claimed invention was filed, to use the teaching of Okita one can connect the amplifier and the electric motor on the output of the power control system of Aker to derive the electric motor  in more controlled way. Aker teaching of control system provide a substantially constant DC voltage output charging power (paragraph [0041]). The output charging power from Aker can derive any motor. The amplifier is use to control the output signals which are applied to electric motor.

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Taufik et al. [US 20090140706] and Reynolds et al. [US 20070008754].

Regarding claim 3, Aker disclose power control system of claim 1. Aker does not explicitly disclose the buck regulator is a multiphase buck regulator circuit. 
However, the multiphase regulator is well known concept in the art. For example, Taufik disclose a multiphase buck regulator circuit (fig 2).
It would have been obvious to a person having ordinary skill in the art, at the time the claimed invention was filed, to use the teaching of Taufik in combination of Aker the current ripple at the output can reduce (paragraph [0068]). The current ripple can cause the heating up the output electric motor. The reduction of current ripple can be achieved by using the multiphase regulator circuit. 
Regarding claim 6, Aker and Taufik discloses power control system of claim 3. Aker and Taufik are silent over the buck regulator circuit limiting the pre-charge current of one or more capacitors. 
However, the buck regulator circuit limiting the pre-charge current of one or more capacitors is well known concept in the art. For example, Reynold discloses the buck regulator circuit limits pre-charge current of the one or more capacitors to a first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (figure 2, 3, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art, at the time the claimed invention was filed, to use the teaching of Reynold buck regulator to limit the charging of storage device like capacitor. By using Reynold teaching in Aker one can save the storage devices like capacitor by limiting the current and protect it from the over-voltage damage. 

Claim 4,7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim1 above, and further in view of Juntunene et al. [US 10811892] and Reynolds et al. [US 20070008754].

Regarding claim 4, the Aker discloses the power control system of claim 1. Aker does not explicitly disclose that the one or more capacitor further comprises a supercapacitor. 
However, use of supercapacitor in a control circuit is well known concept in the art. For example, Juntunen discloses power management circuit having a supercapacitor (fig 2, component 301).
It would have been obvious for a person having ordinary skill in the art, at the time of claimed invention was filed, to use the teaching of Juntunen power management circuit having a supercapacitor can have a large storage capacity (paragraph [0173]). Juntunen discloses the super capacitor with one or greater than 1 farad capacitance (paragraph [0175]). By using the super capacitor of Juntunen in the circuit of Aker the large storage capacity can be achieved which can not only save the output electric motor connected to output of the circuit, but also allow for the circulation of transient load currents.
Regarding claim 7, Akera and Juntunen  power control system of claim 4, Akkera and Juntunen are silent the buck regulator circuit limiting the pre-charge current of one or more capacitors. 
However, the buck regulator circuit limiting the pre-charge current of one or more capacitors is well known concept in the art. For example, Reynold discloses the buck regulator circuit limits pre-charge current of the one or more capacitors to a first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (figure 2, 3, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art, at the time the claimed invention was filed, to use the teaching of Reynold buck regulator to limit the charging of storage device like capacitor. By using Reynold teaching in Aker one can save the storage devices like capacitor by limiting the current and protect it from the over-voltage damage. 
Regarding claim 8, Akera and Juntunen  power control system of claim 4, Akkera discloses completion of pre- charge of the one or more electrolytic capacitors is signalled by a PWM duty cycle of the buck regulator circuit saturating at a maximum value (figure 18, paragraph [0094]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Reynolds et al. [US 20070008754].

Regarding claim 5, Aker discloses a power control system of claim 1, Aker is silent over the buck regulator circuit limiting the pre-charge current of one or more capacitors.
However, the buck regulator circuit limiting the pre-charge current of one or more capacitors is well known concept in the art. For example, Reynold discloses the buck regulator circuit limits pre-charge current of the one or more capacitors to a first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (figure 2, 3, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art, at the time the claimed invention was filed, to use the teaching of Reynold buck regulator to limit the charging of storage device like capacitor. By using Reynold teaching in Aker one can save the storage devices like capacitor by limiting the current and protect it from the over-voltage damage. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 2, 2022